Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 09/29/2021.
Claims 1- 6, 10 - 15, and 19 have been amended by Applicant.
Claims 7 - 9, and 16 - 18 remain as original.
Claims 1 - 19 are currently pending and have been examined.
THIS ACTION IS MADE FINAL. 

Response to Arguments

The prior nonstatutory double patenting rejection as to claims 1 - 19 is withdrawn due to Applicants arguments and amendments.
With regard to the limitations of claims  1 -  19, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 7 - 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an 
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to the particular technological environment of making computer assisted credit based purchases. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
The argument, Remarks 10 that the invention recites a practical application is not persuasive. This is not an integral use of the machine to achieve performance of a method which integrates the judicial exception into a practical application. There is no improvement to the computer, or computer driven devices / processes themselves. That the selection is performed by a computer automated process is of no import. Here, the generic computer / computer components are simply applied as a tool(s) during the merchant / consumer transaction. Apart from its automation by a computer system, the system / method could be adequately performed on an bank / card issuer ledger(s).  The 
Applicant's arguments pursuant to 35 USC 102 / 103 are moot. In light of Applicant's arguments and amendments, examiner has remapped the application pursuant to those statutes. Notwithstanding the above, Applicant's arguments are nonetheless addressed below.
Applicant argues pursuant to 35 USC 102 that Brown is now misplaced, in that it does not literally have the phrase "selecting, by the merchant, a payment mechanism". Examiner is obligated to use Broadest Reasonable Interpretation (BRI) as to claim terms. As noted in the analysis below, the term "selecting" is super  broad, and is not exclusive to either Merchant or customer.  Full particulars of the 35 USC 102/ 103 analyses using different reference combinations will follow. 
Applicant argues pursuant to 35 USC 103 that  Flitcroft, does not cure any deficiencies of Brown. This argument is not persuasive.  Once again, please see the full particulars of the 35 USC 103 analysis below. 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 06/29/202, and also respecting the pending amended claim set of 09/29/2021 as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1 - 19  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process) and independent claim 10 is directed to a system (machine), both of which are statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the  claims fall within a statutory category).
The two claim sets (claims 1 - 9, method, and claims 10 - 18, system) are perfectly mirrored and will be analyzed as such where appropriate. Claim 19 is treated separately as below. Examiner has identified independent method claim 1 as the claim that best represents the invention for the present 35 USC 101 analysis, and it is sufficiently similar to independent system claim 10. 
Independent method claim 1 recites the limitations of:
receive an identification of a merchant; communicate with the merchant to retrieve accepted payment mechanisms; retrieve accepted payment mechanisms from the merchant; select, the payment from the accepted payment mechanisms; associating the selected payment by credit card mechanism with the merchant; receive an invoice for a customer transaction with the merchant from the merchant, including a monetary amount owed to the merchant; and conduct a payment transaction with the selected payment including:  generate a temporary credit account, wherein a credit limit of the temporary credit account is set to a preauthorization amount that includes the monetary amount owed to the merchant plus an additional amount for preauthorization; preauthorize the customer, including applying the preauthorization amount to the temporary credit account, generate a single-use credit card number or stored value card number for a card payment, fund the single-use credit card number or stored value card number with funds from a credit account associated with the customer for an amount of the invoice; and charge the payment transaction to a credit account associated with the customer. [AltContent: rect]
Some dependent claims further refine the abstract idea of the independent(s) as follows:
wherein the accepted payment mechanisms comprise an automated clearing house (ACH) payment, a check payment, an electronic funds transfer (EFT) transfer, and an inter-bank funds transfer (claims 2, 11); including checking a credit history of the customer prior to generating the temporary credit account. (claims 3, 12); wherein the temporary credit account is generated based on the credit history of the customer. (claims 4, 13); funding a second single-use credit card number or stored value card number with funds from the credit account associated with the customer for an amount of the second invoice (claims 5, 14); wherein the step of conducting a payment transaction with the selected payment by credit card mechanism comprises: providing the merchant with a check for an amount of the invoice. (claims 6, 15);   wherein the check is an electronic check. (claims 7, 16); wherein the step of charging the payment transaction to a credit account associated with the customer comprises: redeeming customer reward points for an amount of the invoice (claims 8, 17); wherein the step of charging the payment transaction to a credit account associated with the customer comprises: providing the customer with a cash advance for an amount of the invoice. (claims 9, 18); ...comparing an amount owed to merchant with balance (claim 19).   

The claim(s) thus recite the abstract idea of:
Paying for a transaction using various forms of credit.

The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity, which include a commercial interaction. These certain methods of organizing human activity constitute a grouping of abstract ideas. The abstract idea above articulated could be performed manually by a human who utilizes credit to pay a bill. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application because they simply apply generic computer components to the recited abstract idea. Those claim limitations otherwise amount to instructions to apply generic computer components as a tool to perform the above noted abstract idea. The generic computer components here consist a system, processing apparatus, computer processor, and a financial institution computer, which components are all found in the independent claim(s). These components are all recited at a high-level of generality (e.g., a generic computer or computer component performing a generic computer function). The recitation of generic computer components in a claim do not necessarily preclude that claim from reciting an abstract idea. The independent claims' above noted additional elements do not integrate the above articulated abstract idea into a practical application because those claims do not impose any meaningful limits on practicing the abstract idea, and because those additional claim elements are also set forth at a high level of generality as noted. The independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately and/or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to perform the judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Thus the additional elements of the independent claims do not change the outcome of the analysis.  Claims 1 and 10 are not patent eligible. (Step 2B: NO. The  claims do not provide significantly more than the judicial exception).
The dependent claims all further articulate the abstract idea set forth in the independent claim(s) by:
 further refining the abstract limitations themselves (claims 2,11   3,12  4,13    5,14   8,17   and 19);
further limiting the independent claims by adding physical non-computer elements (claims 6,15 and 9,18); and
further limiting the independent claims by adding physical computer components  (claims 7,16). 
That said, the dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception. The dependent claims are also directed to an abstract idea.
Claims 1 - 19 are not patent-eligible.   

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1, 3 - 4, 5, 10, and 12 - 14 are rejected pursuant to 35 USC 102 (a)(1) as being anticipated by Flitcroft (US20090070260A1). 

Note that the two claim sets (claims 1 - 9, method, and claims 10 - 18, system) are perfectly mirrored. Claim 19 is analyzed separately.

Regarding claims 1 and 10:
Flitcroft teaches:
an information processing apparatus comprising at least one computer processor: ("The logic used to perform the actual allocation and deactivation of limited use credit card numbers preferably comprises a microprocessor, which implements a stored program within the central processing unit 120.", [071]);
receiving, from a customer, an identification of a merchant for online credit-based bill pay; ("When the limited use number is limited to a specific merchant, the merchant can be prearranged by the user or can be determined by first use. In this situation a limited use card can be used to generate an account specific to a single merchant. For example, this can be used in situations on the Internet where a web merchant will retain a credit card number for later purchases.", [0101]);
communicating with the merchant to retrieve accepted payment mechanisms; ("Determination-by-first use could involve linking the merchant name or credit card system identification number at the time of making the purchase, during the authorization process or during the settlement process.", [0101]);
retrieving accepted payment mechanisms from the merchant wherein the accepted payment mechanisms include a payment by credit card mechanism; ("As Internet commerce develops, there will be an increased need for a wide range of financial transactions. The limitations placed on limited use card numbers can be used to implement a wide range of payment options. For example, a credit card number can be limited to a single transaction for a pre-arranged transaction limit. Alternatively, a credit card number can be used, for example, to implement an installment plan where the credit card number is, for example, only valid for twelve payments for a pre-arranged transaction limit for twelve months to a single merchant. This plan provides security against fraud because it is locked to a single merchant, and it is only good for one year. Similarly, a credit card number can be used to implement a debit plan where the credit card number is limited to a specific merchant.", [0100]);
selecting the payment by credit card mechanism from the accepted payment mechanisms; ("The card issuer's server may also verify the merchant's identity by providing confirmation of the merchant's name as it will appear on the card holder's credit card statement. This merchant verification helps to avoid a common source of potential confusion for card holders in credit card transactions. The merchant identification number can either be the actual credit card systems merchant-ID or another unique code. In either case, the credit card merchant-ID that will be transmitted to the processing system during the transaction is entered into the processing system's database. This ensures that only the intended merchant can initiate a transaction with the validated credit card number.", [0203]); 
associating the selected payment by credit card mechanism with the merchant; ("The card issuer's server may also verify the merchant's identity by providing confirmation of the merchant's name as it will appear on the card holder's credit card statement. This merchant verification helps to avoid a common source of potential confusion for card holders in credit card transactions. The merchant identification number can either be the actual credit card systems merchant-ID or another unique code. In either case, the credit card merchant-ID that will be transmitted to the processing system during the transaction is entered into the processing system's database. This ensures that only the intended merchant can initiate a transaction with the validated credit card number.", [0203]); 
receiving an invoice for a customer transaction with the merchant from the merchant, including a monetary amount owed to the merchant; and ("Invoice account holder for payment for charges incurred or arrange settlement via another account.", [0170]);
conducting a payment transaction with the selected payment by credit card mechanism, including:   ("As Internet commerce develops, there will be an increased need for a wide range of financial transactions. The limitations placed on limited use card numbers can be used to implement a wide range of payment options. For example, a credit card number can be limited to a single transaction for a pre-arranged transaction limit. Alternatively, a credit card number can be used, for example, to implement an installment plan where the credit card number is, for example, only valid for twelve payments for a pre-arranged transaction limit for twelve months to a single merchant.", [0100]); 
generating a temporary credit account, Examiner here employs Broadest Reasonable Interpretation (BRI) to interpret the undefined term "temporary credit account" consistent with the light of the Specification to include in its meaning any bank related credit account created on behalf of a customer for a period of time, so long as that account is not labeled "permanent",  that said    .   .   .   ("When the limited use number is limited to a specific merchant, the merchant can be prearranged by the user or can be determined by first use. In this situation a limited use card can be used to generate an account specific to a single merchant.", [0101]); 
wherein a credit limit of the temporary credit account is set to a preauthorization amount that includes the monetary amount owed to the merchant plus an additional amount for preauthorization; ("These and other advantages of the present invention are satisfied by a first exemplary embodiment, which pertains to a financial transaction system capable of using at least one limited use credit card number, which is limited in use by a party other than a limited use credit card number issuer and which is associated the master account number of a customer. The inventive method of controlling the validity of the limited use credit card number comprising the steps of: sending to a user from a limited use credit card number issuer a limited use credit card number; communicating with a limited use card number card issuer to establish limitations on the use of the limited use credit card number by a third party before it can be used in a transaction by said user; and authorizing transactions which meet said established limitations and denying other transactions by comparing at a central location the attempted use to the established limitations on use.", [024]) and ("As an alternative, the above-discussed cards could be, in effect, debit cards in the true sense, in which funds are withdrawn against a customer's account. In this case, the “credit card” issued, whether it be a one time use card or multi-use card, and whether have a credit limit or not, would be used to debit the account immediately. Preferably, the credit card issued in these circumstances would be single use with or without a transaction amount limit which would be used and processed by the customer and merchant for a transaction as if it were a credit card, while in the customer's bank it would be treated like any other debit to the account.", [064]) and ("In addition to not requiring a switch, such as switch 1116, in this configuration, a single large central processing system 1406 can offer limited use support to a wide range of issuers, such as bank processing facility 1412. However, this configuration requires increased communication times and potentially increased communication fees.", [0222]), fees related to authorizing the account may be included in the authorized amount;
preauthorizing the customer, including applying the preauthorization amount to the temporary credit account, ("These and other advantages of the present invention are satisfied by a first exemplary embodiment, which pertains to a financial transaction system capable of using at least one limited use credit card number, which is limited in use by a party other than a limited use credit card number issuer and which is associated the master account number of a customer. The inventive method of controlling the validity of the limited use credit card number comprising the steps of: sending to a user from a limited use credit card number issuer a limited use credit card number; communicating with a limited use card number card issuer to establish limitations on the use of the limited use credit card number by a third party before it can be used in a transaction by said user; and authorizing transactions which meet said established limitations and denying other transactions by comparing at a central location the attempted use to the established limitations on use.", [024]) and ("As an alternative, the above-discussed cards could be, in effect, debit cards in the true sense, in which funds are withdrawn against a customer's account. In this case, the “credit card” issued, whether it be a one time use card or multi-use card, and whether have a credit limit or not, would be used to debit the account immediately. Preferably, the credit card issued in these circumstances would be single use with or without a transaction amount limit which would be used and processed by the customer and merchant for a transaction as if it were a credit card, while in the customer's bank it would be treated like any other debit to the account.", [064]);
generating a single-use credit card number or stored value card number for a card payment, ("One basic feature of the invention is to provide in a credit card system such that each master credit card holder could be provided with one or more of the following: 1) additional single use credit card numbers for remote transactions; 2) multiple use credit card numbers for remote transactions; 3) single use additional credit cards for remote and card present transactions; and 4) multiple use credit cards for remote and card present transactions.", [052])
funding the single-use credit card number or stored value card number with funds from a credit account associated with the customer for an amount of the invoice; and ("One basic feature of the invention is to provide in a credit card system such that each master credit card holder could be provided with one or more of the following: 1) additional single use credit card numbers for remote transactions; 2) multiple use credit card numbers for remote transactions; 3) single use additional credit cards for remote and card present transactions; and 4) multiple use credit cards for remote and card present transactions.", [052]);
charging the payment transaction to the credit account. ("The term “limited-use” credit card number is used to encompass at least both the embodiment in which the credit card is designated for a single use, and the embodiment in which the credit card is designated for multiple uses providing that the charges accrued do not exceed a prescribed threshold or thresholds, such a total single charge, total charges over a limited time period, total charge in a single transaction, etc. A common feature is that the limited use credit card number is deactivated upon satisfaction of a limited-use condition, and not just the expiration date of the card.", [045]. 

Regarding claims 3 and 12:
Flitcroft discloses all of the limitations of claims 1 and 10:
Flitcroft further teaches:
including checking a credit history of the customer prior to generating the temporary credit account.  ("The central processing unit 120 can internally perform the approval and denial of credit card transaction requests by making reference to credit history information and other information in the conventional manner.", [069]) and see Flitcroft abstract.

Regarding claims 4 and 13:
Flitcroft discloses all of the limitations of claims 3 and 12:
Flitcroft further teaches:
wherein the temporary credit account is generated based on the credit history of the customer. ("The central processing unit 120 can internally perform the approval and denial of credit card transaction requests by making reference to credit history information and other information in the conventional manner.", [069]) and see Flitcroft abstract.

Regarding claims 5 and 14:
Flitcroft discloses all of the limitations of claims 3 and 12:
Flitcroft further teaches:
funding a second single-use credit card number or stored value card number with funds from the credit account associated with the customer for an amount of the second invoice. ("There are at least two basic different ways of carrying out the present invention. In summary, the two ways are the allocation of additional credit card numbers for remote trade and the provision of what are effectively disposable credit cards for remote and card present trade, both of which have the feature of in the case of single use or in the case of multiple use, protecting against the worst effects of compromised numbers fraud or skimming.", [048]) and ("Invoice account holder for payment for charges incurred or arrange settlement via another account.", [0170]).

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims   2, 6, 7, 11, and 15 - 16 are rejected under 35 USC 103 as being unpatentable over Flitcroft US20090070260A1 in view off Averyt (US20060074799A1) 

Regarding claims 2 and 11:
Flitcroft discloses all of the limitations of claims 1 and 10:
Flitcroft does not expressly disclose, but Averyt teaches:
wherein the accepted payment mechanisms comprise an automated clearing house (ACH) payment, a check payment, an electronic funds transfer (EFT) transfer, and an inter-bank funds transfer.  ("Provides automatic recurring billing for both ACH (electronic checks) and credit cards.", [028]) and ("6) Reduces the amount of time required to process a check.", [025]) and ("For example, if a single rental payments is to be paid by two payers A and B with a ratio of 60% by A and 40% by B, the payment processing system generates one payment transaction of 60% that is collected from A (by either debiting A's bank account or charging A's credit card or both) and another payment transaction that is collected from B (by either debiting B's bank account or charging B's credit card or both).", [044]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Flitcroft to incorporate the teachings of Averyt because the system set forth in Flitcroft would increase its efficiency and/or marketability by being able to utilize several different payment mechanisms as expressly done in Averyt ("The types of payment data that may be received by the input unit of the payment processing system includes: (1) physical credit card payments; (2) physical check payments for ACH transactions; (3) virtual recurring credit card payments (to be discussed later herein); (4) virtual recurring check/ACH payments (to be discussed further herein); and (5) check card transactions or signature debit card transactions.", [035]), of Averyt).

Regarding claims 6 and 15:
Flitcroft discloses all of the limitations of claims 1 and 10:
Flitcroft does not expressly disclose, but Averyt teaches:
providing the merchant with a check for an amount of the invoice. ("In certain embodiments the integrated payment processing system also includes an integrated scanner that scans both a check and a credit card to generate the payment data.", [007]) and ("Therefore, information read from checks is used to send some checks for real time processing while other checks are stored in batches for batch processing. In some embodiments, selection criteria may be provided for determining which checks are to be processed in real time and which checks are to be processed in a batch mode.", [003]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Flitcroft to incorporate the teachings of Averyt because the system set forth in Flitcroft would increase its efficiency and/or marketability by being able to utilize several different payment mechanisms as expressly done in Averyt ("The types of payment data that may be received by the input unit of the payment processing system includes: (1) physical credit card payments; (2) physical check payments for ACH transactions; (3) virtual recurring credit card payments (to be discussed later herein); (4) virtual recurring check/ACH payments (to be discussed further herein); and (5) check card transactions or signature debit card transactions.", [035]), of Averyt).

Regarding claims 7 and 16:
Flitcroft discloses all of the limitations of claims 6 and 15:
Flitcroft does not expressly disclose, but Averyt teaches:
wherein the check is an electronic check.  ("According to an embodiment of the present invention an Internet-accessible payment processing application and system that allows clients to accept and process multiple forms of payment, including paper checks for conversion, credit cards, and electronic checks through a check clearing facility such as the Automated Clearing House (ACH) is provided.", [015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Flitcroft to incorporate the teachings of Averyt because the system set forth in Flitcroft would increase its efficiency and/or marketability by being able to utilize several different payment mechanisms as expressly done in Averyt ("The types of payment data that may be received by the input unit of the payment processing system includes: (1) physical credit card payments; (2) physical check payments for ACH transactions; (3) virtual recurring credit card payments (to be discussed later herein); (4) virtual recurring check/ACH payments (to be discussed further herein); and (5) check card transactions or signature debit card transactions.", [035]), of Averyt).
 
Claims   8 and 17 are rejected under 35 USC 103 as being unpatentable over Flitcroft US20090070260A1 in view off Posteral  (US20050149394A1) .

Regarding claims 8 and 17:
Flitcroft discloses all of the limitations of claims 1 and 10:
Flitcroft does not expressly disclose, but Posterel teaches:
wherein the step of charging the payment transaction to a credit account associated with the customer comprises: redeeming customer reward points for an amount of the invoice.  wherein the financial institution backend charges the payment transaction to a credit account associated with the customer by redeeming customer reward points for an amount of the invoice.  ("SUMMARY OF THE INVENTION   The present invention implements a loyalty or reward point system that utilizes the pre-existing infrastructure of a network such as a typical credit card network (for example the VISA or MASTERCARD credit card networks), and in particular wherein an issuing bank administers the reward program on behalf of merchants and users.", [09]) and ("BACKGROUND OF THE INVENTION   This invention relates to loyalty or reward points programs, and in particular to such programs that allow merchants to provide reward points to users wherein the merchants utilize the pre-existing infrastructure of a network such as a credit card network for awarding reward points, maintaining account information of users, aggregating reward points from various merchant-based reward accounts, and redeeming such reward points for products and services selected by the users.", [02]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Filtcroft to incorporate the teachings of Posterl because the system set forth in Filtcroft would increase its efficiency by also adopting the ability to also utilize reward points as in Posterl. 
 
Claims   9 and 18 are rejected under 35 USC 103 as being unpatentable over Flitcroft US20090070260A1 in view off Macguire (US20130297487A1).

Regarding claims 9 and 18:
Flitcroft discloses all of the limitations of claims 1 and 10:
Flitcroft does not expressly disclose, but Macguire teaches:
wherein the step of charging the payment transaction to a credit account associated with the customer comprises: providing the customer with a cash advance for an amount of the invoice.  ("The present invention relates generally to the field of telecommunications and more specifically to a system and method for providing loans and cash advances.", [02]) and ("The authorized distributor then charges the user on his bill and remunerates the loan system cash advance product once the user has paid the bill.", [ABSTRACT]) and ("charging the user, on a future one of said service bills, a loan charge corresponding to at least said cash advance amount.", [016]) and ("It is therefore an aim of the present invention to provide a method for providing a cash advance to a customer of a cash advance distributor.", [014]) and ("A loan system is required that is automated, simple to use, widely available, and can provide access to the cash advances instantly with a simple way to repay the cash advance. It should allow a cash advance to be purchased much like any other product available for sale. It is a further need for a system to be both fraud resistant and help users control their own abuse of credit.", [013]), a loan, i.e., a cash advance is made to the account associated with the customer based on credit to pay a bill ("invoice").
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Flitcroft  to incorporate the teachings of Macguire because the system set forth in Flitcroft would increase its efficiency by also adopting the ability to also utilize cash advances based upon one's credit as in Macguire. 

Claim 19 is rejected under 35 USC 103 as being unpatentable over Flitcroft US20090070260A1 in view off Brown  (US20040158522A1).

Regarding claim 19:
Flitcroft  as above discloses all of the limitations of claim 1:
Flitcroft  does not expressly disclose, but Brown further teaches:
wherein the temporary credit account represents a set of payments, and further comprising: comparing the monetary amount owed to the merchant with a first value of a first payment account in the set of payment accounts or a second value of a second payment account in the set payment accounts; and responsive to determining that the value of invoice is greater than the first value or the second value, setting a value of the temporary credit account to an amount greater than the monetary amount owed to the merchant.  ("A secondary account may be used for payment if, for instance, sufficient funds or credit are not available from the primary account.", [022]), the primary account had not sufficient funds to cover the invoice, the invoice amount thus being at  least marginally bigger than the primary account coverage, thus the secondary account was used to fund payment, that account necessarily having a balance high enough to cover the invoice. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Flitcroft  to incorporate the teachings of Brown because the system set forth in Flitcroft would increase its efficiency by adopting the ability to cause accounts to not overdraw in the normal state of credit transactions  as in Brown. 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Evans (US20140279474A1) - The Multi-Purse One Card Transaction Apparatuses, Methods And Systems (“MPOC”) transform purchase item information inputs via MPOC components into account payment settlement outputs. In one implementation, the MPOC may obtain purchase item information and consumer digital wallet information at a merchant terminal; obtain consumer payment account usage rules based on the consumer digital wallet information; obtain purchase item category information from the purchase item information; determine that at least one purchase item qualifies for a consumer payment account based on the consumer payment account usage rules; generate a payment authorization request message in compliance with a transaction processing format; and send the generated payment author.
Fischer (US20120179558A1) - A system and method that enables a consumer or merchant to configure their own respective requirements for using and accessing one or more financial accounts in connection with a financial transaction between a consumer and a merchant. Requirements can include any number of factors including the credit profile of the user, the size of the transaction, the location of the merchant or user, the device used by the user or merchant to perform the transaction. Once requirements have been met for at least one financial account, permitting the completion of a financial transaction using one or more of the financial accounts that have had its requirements met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/           Primary Examiner, Art Unit 3698